      Case 1:19-cv-00523-LJV-HKS Document 19 Filed 09/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DOROTHY FRANCES RIPLEY,

              Plaintiff,

       v.                                               19-CV-523-LJV-HKS
                                                        DECISION & ORDER
 THE ESTATE OF CURTIS L. CROOKS
 BY HIS HEIR ANNE AUSTIN,

              Defendant.



      On April 22, 2019, the plaintiff, Dorothy Frances Ripley, commenced this action

against the defendant, the Estate of Curtis L. Crooks by his heir, Anne Austin, seeking

damages and specific performance related to the sale of real property located in

Pennsylvania. Docket Item 1. On January 4, 2021, Ripley moved for default judgment.

Docket Item 14.

      On April 22, 2021, this Court referred this case to United States Magistrate Judge

H. Kenneth Schroeder, Jr., for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 17. On August 2, 2021, Judge Schroeder issued a Report,

Recommendation and Order (“RR&O”) finding that the plaintiff's motion should be

denied and that this case should be dismissed for lack of subject matter jurisdiction.

Docket Item 18. The parties did not object to the RR&O, and the time to do so now has

expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party
       Case 1:19-cv-00523-LJV-HKS Document 19 Filed 09/21/21 Page 2 of 4




objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Schroeder’s RR&O as well as the plaintiff’s submissions to him. Based

on that review and the absence of any objections, the Court accepts and adopts

Judge Schroeder’s recommendation to deny the plaintiff's motion for default judgment.

        The plaintiff’s motion asked the Court to enter default judgment to “divest the

defendant’s title and deed to the property” at issue here, which allegedly remains in

Curtis Crooks’s estate, and to “invest[] [sic] all rights and title to the plaintiff.” Docket

Item 14 at 2. As the RR&O correctly concluded, that request falls within the probate

exception to federal diversity jurisdiction. 1 See McKie v. Estate of Dickinson, 2020 WL

2797243, at *3 (E.D.N.Y. May 29, 2020) (“A federal court may neither ‘dispose of

property that is in the custody of a state probate court,’ nor take over the administration

of estate assets pending in probate courts.” (alterations omitted) (quoting Lefkowitz v.

Bank of N.Y., 528 F.3d 102, 107 (2d Cir. 2007))). Moreover, as the RR&O also noted,

see Docket Item 18 at 5, because the heir of the estate is apparently named as a

defendant, and because that heir and the plaintiff reside in the same state, diversity

itself may be lacking. See St. Paul Fire & Marine Ins. Co. v. Universal Builders Supply,


       1Nor does the plaintiff’s request for damages give this Court jurisdiction: those
claims, brought against the estate of Curtis Crooks, would still require this Court to
“administer [the defendant’s] estate” and would likewise be barred by the probate
exception. See King v. Shou-Kung Wang, 663 F. App’x 12, 13 (2d Cir. 2016) (summary
order).

                                               2
       Case 1:19-cv-00523-LJV-HKS Document 19 Filed 09/21/21 Page 3 of 4




409 F.3d 73, 80 (2d Cir. 2005) (“Diversity is not complete if any plaintiff is a citizen of

the same state as any defendant.”).

        For either or both of those reasons, this Court apparently does not have subject

matter jurisdiction. And without subject matter jurisdiction, the plaintiff cannot establish

that she is entitled to the entry of default judgment by this Court. See DeVito Verdi, Inc.

v. Legal Sea Foods, Inc., 2021 WL 1600088, at *2 (S.D.N.Y. Apr. 23, 2021) (“Because

the Court lacks subject matter jurisdiction, [the p]laintiff’s motion for default judgment is

denied . . . .”).

        For the reasons stated above and in the RR&O, the plaintiff's motion for default

judgment, Docket Item 14, is DENIED without prejudice. In light of the plaintiff’s pro se

status, however, this Court grants her leave to amend her complaint or otherwise to

demonstrate that this Court has subject matter jurisdiction and, if so, to renew her

motion for a default. Within 30 days of the date of this order, the plaintiff may file an

amended complaint correcting the deficiencies stated above and in the RR&O or may

otherwise demonstrate to this Court that it has subject matter jurisdiction. If the plaintiff

does not do so by that date, the complaint will be dismissed without prejudice, and the

Clerk of the Court shall close this case without further order. 2




        2 Because the Court lacks subject matter jurisdiction, “it also lacks the power to
dismiss with prejudice.” Hernandez v. Conriv Realty Associates, 182 F.3d 121, 123 (2d
Cir. 1999). Therefore, the Court will dismiss the complaint without prejudice if the
plaintiff does not file an amended complaint or otherwise demonstrate jurisdiction as set
forth above.

                                              3
     Case 1:19-cv-00523-LJV-HKS Document 19 Filed 09/21/21 Page 4 of 4




         SO ORDERED.

Dated:       September 21, 2021
             Buffalo, New York



                                      /s/ Lawrence J. Vilardo
                                     LAWRENCE J. VILARDO
                                     UNITED STATES DISTRICT JUDGE




                                    4
